Citation Nr: 0902828	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite of the ears, nose, hands, feet, and toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2004, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  
A transcript of the hearing is in the record.  In January 
2005 and in May 2006, the Board remanded the claim for 
additional development.  

Since the Veterans Law Judge who conducted the March 2004 
hearing is no longer at the Board, the claim of service 
connection for the residuals of frostbite was again remanded 
in July 2008 in order to afford the veteran an opportunity 
for a hearing before the Board via videoconference from the 
RO.  Such was scheduled in October 2008 but the veteran 
failed to appear.

Finally, it is noted that the veteran submitted a 
communication in November 2008 indicating that he failed to 
attend his hearing because he was incarcerated.  He appears 
to express a continued desire for a hearing.  However, his 
letter appears to indicate that he remains in jail.  As he 
remains unavailable for a hearing, the Board will proceed 
with appellate review at this time.  


FINDING OF FACT

The competent evidence of record demonstrates current 
frostbite residuals that have been causally related to the 
veteran's active service.    



CONCLUSION OF LAW

Chronic residuals of frostbite to the ears, nose, hands, 
feet, and toes were incurred in active service. 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2008) ; 38 C.F.R. § 3.303 (2008).


                           The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.  In view of the Board's 
fully favorable disposition in this matter, the application 
of the VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 


REASONS AND BASES FOR FINDING AND CONCLUSION

                                               Law and 
Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

For direct service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See 38 U.S.C.A. §§ 1110, 1131; Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd per curiam 78 F.3d 604 (Fed.Cir.1996) 
(table).

                                                   Discussion 

The veteran's service treatment records demonstrate that he 
experienced an episode of frostbite during service in 
December 1990 that affected the ears, nose, fingertips and 
toes.  At that time, his symptoms included burning and 
itching, with blisters around the ears and nose.  The veteran 
also complained of numbness at the fingertips and toes.  
Evaluation revealed scabbing on the nose and redness and 
blisters on the ears.  Additionally, although in-service 
examinations in July 1993 and on separation in August 1994 
reflected normal findings, the Physician's Summary in August 
1994 indicated treatment for cold weather injury in service 
involving the ears, nose, hands/fingers and feet/toes with 
intermittent residuals (emphasis added).

Again, service treatment records establish an episode of 
frostbite, and the separation examination, while objectively 
normal, indicated that there were intermittent residuals.  
Moreover, the post-service clinical evidence includes a March 
1999 VA record that contains a diagnostic impression of 
status post frostbite with neuropathy to the hands, feet, 
nose, and ears.  A March 2005 VA neurology evaluation also 
revealed frostbite residuals.  Specifically, at that time the 
veteran complained of pain and numbness in the hands and feet 
for 15 years duration as a result of suffering frostbite of 
the hands, feet, nose and ears while in basic training during 
1990.  Objective evaluation revealed normal facial sensation 
normal deep tendon reflexes, 5/5 motor strength, and 
decreased sensation to pinprick and temperature diffusely in 
the distal left foot.  The assessment was probable peripheral 
neuropathy with possible small fiber neuropathy with 
intensity of pain.  Furthermore, evaluation in December 2006 
revealed minimally decreased sensation to light touch on the 
left ear compared to the right. 

The Board recognizes that a VA neurology examination in June 
2007 indicated that there was no objective evidence of 
chronic residuals of frostbite.  The veteran's complaints 
were said to be subjective and electromyography studies were 
noted to be normal.  The examiner did not detect any chronic 
active changes of frostbite.  
However, contradictorily, the VA examiner diagnosed 
"(r)esiduals of frostbite and cold weather injury from basic 
training."  The examiner went on to state that there was 
hypersensitivity, micro fiber nerve neuropathy in the distal 
tips of the fingers and toes, including intermittently in the 
nose and ears subjectively.  

Based on the foregoing, the evidence of record can be 
favorably viewed as consistently demonstrating current 
disability.  More significantly, even if the June 2007 VA 
examination was interpreted as showing no objective evidence 
of frostbite residuals, the requirement of current disability 
for the purposes of service connection analysis would still 
be met.  Indeed, the Court has recently held that service 
connection may be awarded for a disability when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or any other time during the pendency 
of that claim, even though the disability resolves itself 
prior to the Secretary's adjudication of the claim.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, 
whatever the status of the frostbite residuals in 2007, the 
earlier post-service evidence clearly establishes frostbite 
residuals, satisfying the first element of a service 
connection claim, that of current disability.

The Board further finds that the remaining elements of a 
service connection claim have also been satisfied.  Indeed, 
there is no dispute that veteran was treated for frostbite 
residuals in service, and, the post-service complaints and 
treatment here are found to demonstrate continuity of 
symptomatology.  Finally, competent evidence causally relates 
the post-service residuals to active service.  Again, the 
Board calls attention to the VA examiner's diagnosis in June 
2007, which was
"(r)esiduals of frostbite and cold weather injury from basic 
training" (emphasis added).  Moreover, an earlier VA 
neurology examination in April 1999 raised the possibility of 
Raynaud's disease, possibly as secondary to frostbite injury.  

In sum, the evidence of record demonstrates in-service 
frostbite injury, with a continuity of complaints and 
treatment following discharge.  The evidence further contains 
competent findings linking the residuals to the in-service 
injury. No other competent evidence refutes such a causal 
relationship.  Thus, resolving any doubt in the veteran's 
favor, a grant of service connection is warranted here.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for the residuals of 
frostbite of the ears, nose, hands, feet, and toes is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


